DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              VINEL SANON,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1976

                              [April 15, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Daliah Weiss, Judge;
L.T. Case No. 50-2011-CF-004670-AXXX-MB.

   Mark H. Klein of MHK Legal, PLLC, Coral Springs, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and ARTAU, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.